UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 (Mark One) x Annual Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the fiscal year ended September30, 2007 OR o Transition Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Commission file number 0-15935 ENTERPRISE INFORMATICS INC. (Exact name of registrant as specified in its charter) California 95-3634089 (State or other jurisdiction of incorporation or (IRS Employer Identification No.) organization) 10052 Mesa Ridge Court, Suite100 San Diego, CA 92121 (Address of principal executive offices) (Zip Code) (858) 625-3000 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12 (b)of the Act: Name of each exchange on Title of each class whichregistered None None Securities registered pursuant to Section12 (g)of the Act: Common Stock (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yeso Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Act. Yeso Nox Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yesx Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated fileroAccelerated fileroNon-accelerated filerx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso Nox The aggregate market value of the voting and non-voting common equity on March31,2007, (the last business day of the Registrant’s most recently completed second fiscal quarter) held by non-affiliates* of the Registrant, based upon the last price reported on the OTC Bulletin Board on such date was $2,600,115. The number of shares outstanding of the Registrant’s Common Stock at the close of business on January25, 2008 was 58,696,089. * Without acknowledging that any individual director of Registrant is an affiliate, all directors have been included as affiliates with respect to shares owned by them. EXPLANATORY NOTE: The registrant hereby amends its Annual Report on Form 10-K for the year ended September 30, 2007 to include Part III of Form 10-K, to the extent such information was not previously included in the Annual Report on Form 10-K, as set forth below. This amendment also attaches Exhibit 31.1, 31.2, 32.1 and 32.2. Items in the Annual Report on Form 10-K not referenced below are not amended, and this amendment does not reflect events occurring after the original filing of the Annual Report on Form 10-K, or modify or update those disclosures as presented in the Form 10-K except to the extent set forth herein. Items referenced herein are amended as set forth below. PART III ITEM 10.DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Directors The following table and discussion set forth certain information with regard to the Company’s current directors. In accordance with the Stock Purchase Agreement dated as of January14, 2000 between the Company andSpescom Limited, which Spescom Limited assigned to ERP2 Holdings, LLC. as of October 10, 2007, the Company has covenanted to include two nominees of ERP2 Holdings, LLC in management’s slate of nominees to be elected to the Board of Directors at each election of directors and to recommend to the shareholders the election of such nominees for as long as ERP2 Holdings, LLC or any affiliate of ERP2 Holdings, LLC holds at least thirty-three percent (33%) of the 16,242,381 shares of the Company’scommon stock sold to Spescom Limitedpursuant to such agreement.
